DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group II, claims 25-37, and the species 2-dimensional culture in claim 27, and the species of claims 28 and 36, in the reply filed on April 29, 2021 is acknowledged.  Claims 1-24, 29, 30, 35, 37, and 63 have been withdrawn.  Claims 25-28, 31-34, and 36 are currently pending and under examination.
	
This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/US2017/052022, filed September 18, 2017, which claims priority to U.S. Provisional Application No. 62/395503, filed September 16, 2016.

Claim Objections

Claim 25 is objected to because of the following informalities:  Claim 25 recites the abbreviation “HCS” without previously noting the full term.  This should instead be recited when the term is first presented as “hepatic cell system (HCS).”  
Claims 31, 33, and 34 are likewise objected to for presenting an abbreviation without first indicating the full term.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 ends with a comma.  This claim is indefinite, because it is unclear if this claim is complete, as there is no period at the end of the claim.  Each claim is to end with a period (see MPEP § 608.01(m)).  For the purposes of examination, this claim is interpreted as being complete.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-28, 31-34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogimura et al. (IDS; Bile salt export pump inhibitors are associated with bile acid-dependent . 
With regard to claims 25, 27, and 28, Ogimura et al. teach in vitro sandwich cultured, which is 2D cultured, hepatocytes, which is a hepatic cell system (HCS), comprising a capacity for bile acid synthesis, bile acid transport, and/or bile acid regulation; one or more bile acids with an established toxicity potency within the HCS; and an assay for determining the hepatotoxicity of a compound when exposed to the HCS in the presence of the one or more bile acids (Abs.; Fig. 1, 3).  As Ogimura et al. teach the in vitro system as claimed, the taught system is necessarily usable for predicting in vivo hepatotoxic potential of a compound, including for candidate pharmaceuticals to predict the potential for drug-induced liver injury (Abs.). 
With regard to claims 26 and 36, Ogimura et al. teach that the in vitro HSC includes an integrated hepatic cell system with bile acid synthesis, transport, and bile acid homeostasis feedback mechanisms, where the HSC is configured to characterize a compound causing an increase in bile acid toxicity (Abs.; Fig. 1-4).  
With regard to claim 31, Ogimura et al. teach that the in vitro HSC includes the bile acids: cholic acid, chenodeoxycholic acid, glycochenodeoxycholic acid, deoxycholic acid, lithocholic acid, ursodeoxycholic acid, glycocholic acid, glycodeoxycholic acid, taurocholic acid, taurochenpodeoxycholic acid, taurolithocholic acid, and tauroursodeoxycholic acid (Abs.; Table 1).
With regard to claims 32-34, Ogimura et al. teach that the established toxicity potency of the bile acids comprises a toxicity profile of the bile acids based on a hepatotoxic response using a cytotoxicity assay, including an enzyme leakage assay, including LDH (p. 314, Right Col., 2.6, Para. 1; Table 1).

Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653